Citation Nr: 1018755	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  00-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for L5-S1 spondylosis with spondylolisthesis 
and sacroilitis prior to December 4, 2001.

4.  Entitlement to an increased initial evaluation in excess 
of 20 percent for L5-S1 spondylosis with spondylolisthesis 
and sacroilitis from December 4, 2001.

5.  Entitlement to an increased initial evaluation in excess 
of 10 percent for degenerative disc disease of the cervical 
spine prior to June 21, 2001.  

6.  Entitlement to an increased initial evaluation in excess 
of 20 percent for degenerative disc disease of the cervical 
spine from June 21, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran retired from active service in July 1998 with 20 
years of service.  This appeal initially came before the 
Board of Veterans' Appeals (Board) on appeal from July 2000 
and December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The Board remanded the appeal 
January 2004 and again in November 2007.

In its 2007 Remand, the Board directed that a statement of 
the case (SOC) be issued to respond to the Veteran's 
disagreement with denial of service connection for dizzy 
spells.  That SOC advised the Veteran that a substantive 
appeal was required if the Veteran wished to pursue appeal of 
the claim.  The record before the Board does not include a 
substantive appeal submitted following the September 2009 
SOC, so the Board has no jurisdiction to address a claim for 
service connection for dizzy spells.  

The claim of entitlement to service connection for tinnitus, 
and the claim for an increased initial evaluation in excess 
of 20 percent for L5-S1 spondylosis with spondylolisthesis 
and sacroilitis from September 26, 2003, and the claim for an 
increased initial evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine from 
evaluation from September 26, 2003, are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Medical opinion establishes that the Veteran has 
radicular left ankle pain and numbness resulting from 
service-connected L5 spondylosis with spondylolisthesis. 

2.  Prior to December 4, 2001, the Veteran's L5-S1 
spondylosis with spondylolisthesis and sacroilitis was 
manifested by slight limitation of motion of the lumbar 
spine, without increase in pain or increased limitation with 
motion, with manifestations of neurologic disability being 
separately evaluated.  

3.  From December 4, 2001 through September 25, 2003, the 
Veteran's disability due to L5-S1 spondylosis with 
spondylolisthesis and sacroilitis is manifested by slight to 
moderate limitation of motion of the lumbar spine, without 
increase in pain or increased limitation with motion, with 
manifestations of neurologic disability being separately 
evaluated.

4.  Prior to June 11, 2001, the Veteran's degenerative disc 
disease of the cervical spine was manifested by 45 degrees of 
flexion, degenerative disc disease and spondylosis on 
radiologic examination.

5.  From June 11, 2001 through September 25, 2003, the 
Veteran's cervical spine disability is manifested by 
degenerative disc disease, disc protrusion, and flexion to 15 
degrees, with pain in all range of motion in all planes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for radicular left 
ankle pain and numbness caused by service-connected L5 
spondylosis with spondylolisthesis are met.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2010).

2.  The criteria for an increased initial staged evaluation 
in excess of 10 percent for L5-S1 spondylosis with 
spondylolisthesis and sacroilitis prior to December 4, 2001, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5242, 5243 (2009); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (as effective prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as effective prior 
to September 26, 2002).  

3.  The criteria for an increase in an initial staged 
evaluation from 10 percent to 20 percent for L5-S1 
spondylosis with spondylolisthesis and sacroilitis from 
December 4, 2001, through September 25, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 
5243 (2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(as effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as effective prior to 
September 26, 2002).  

4.  The criteria for an increased initial staged evaluation 
in excess of 10 percent for degenerative disc disease of the 
cervical spine prior to June 11, 2001, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 
5243 (2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(as effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as effective prior to 
September 26, 2002).  

5.  The criteria for increased initial evaluation from 20 
percent to 30 percent for degenerative disc disease of the 
cervical spine are met from June 11, 2001 through September 
25, 2003.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5242, 5243 (2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5295 (as effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as effective prior to 
September 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for the claimed leg disorder, and that he is 
entitled to higher staged ratings for his service-connected 
disabilities.  Before assessing the merits of the appeal, 
VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the claim for service connection for a left leg 
disorder has been granted.  As to that claim, there is no 
further duty to discuss VA's duties to assist the Veteran.  
The other issues on appeal are challenges to initial 
evaluations assigned following the initial grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven.  Where service 
connection has been granted, section 5103(a) notice is no 
longer required, because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided was sufficient to 
support a grant of service connection, VA's duty to notify in 
this case has been satisfied.

In this case, the Board's 2007 Remand directed the agency of 
original jurisdiction to notify the Veteran that all 
regulations governing the evaluation of spine disabilities 
had been revised during the pendency of the appeal.  The 
Veteran was previously provided notice in November 2005, in a 
supplemental statement of the case (SSOC) that the criteria 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293 had been revised 
and was recodiifed at Diagnostic Code 5243.  

The notice directed by the Board, as to Diagnostic Codes 5237 
to 5242, was accomplished in the September 2009 supplemental 
statement of the case (SSOC).  By the time the 2009 notice 
was issued, the Veteran had already undergone VA examination 
and completed submission of his evidence.  Therefore, in 
order to comply with VA's duties to assist the Veteran, the 
Board has addressed only that portion of the evidence related 
to the regulations governing evaluation of spine disabilities 
as in effect prior to September 26, 2003.  That date is the 
effective date of the revision of the regulations applicable 
to evaluation of the Veteran's cervical and lumbar spine 
disabilities under Diagnostic Codes 5237 to 5242, as in 
effect from September 26, 2003.  The revised regulation 
cannot be applied to the Veteran's claims prior to September 
26, 2003, even if the revised regulation is more favorable to 
the Veteran than the prior version of the regulation, because 
no regulation may be applied prior to its effective date.  
Therefore, no prejudice to the Veteran results from a 
decision which encompasses all evidence through September 26, 
2003, and there is no conflict with the essential purpose of 
the Board's February 2007 Remand, so this decision 
essentially complies with purpose of the prior Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Duty to assist

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment 
records were obtained and associated with the claims file.  

During the pendency of this claim, the Veteran has been 
afforded relevant VA examinations, including neurologic 
examination of the legs in February 2009 and several 
examinations of the cervical spine and lumbar spine prior to 
September 26, 2003.  

The Veteran does not contend that any other information is 
available which would assist him to substantiate his claims, 
to the extent those claims are addressed in this decision.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Appellate review may proceed.  

1.  Claim for service connection for a left leg disorder

In its January 2004 Remand, the Board directed that the 
Veteran be afforded VA orthopedic examination to determine 
the current nature and etiology of any left leg disorder.  An 
August 2004 orthopedic examination noted that it was possible 
that there was radiculopathy due to the service-connected 
back disability.  However, since no examination of the legs 
was undertaken, the Board again Remanded the claim in 2007.

In the February 2009 report of VA examination, the examiner 
noted that the Veteran did not complain of left hip or left 
knee pain.  The Veteran limped on the left leg.  The Veteran 
complained of left ankle pain and there was limitation of 
motion of the ankle.  The Veteran also had numbness of the 
left foot in the L5-S1 area.  The examiner concluded that the 
Veteran had left ankle pain and numbness "most likely 
radicular."  This opinion warrants a finding that the 
Veteran has left leg radiculopathy, currently manifested by 
left ankle pain and numbness.  Since that left ankle pain and 
numbness is "most likely radicular" from the Veteran's 
service-connected L5-S1 back disability, service connection 
is warranted.  

Claims for increased disability evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.


Evaluating disability of the spine

A rating for degenerative arthritis established by radiologic 
findings is based on the limitation of motion of the affected 
joints, unless the limitation is noncompensable.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003.  If the limitation is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.  

As in effect when the Veteran submitted this claim, DC 5290 
provided that mild limitation of motion of the cervical spine 
warranted a 10 percent evaluation.  Moderate limitation 
warranted a 20 percent evaluation.  Severe limitation of 
motion of the cervical spine warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (prior to Sept. 26, 
2003). 

Mild limitation of motion of the lumbar spine warranted a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warranted a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warranted a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5292 (prior to 
Sept. 26, 2003). 

Other diagnostic codes used to evaluate back disability 
included DC 5293, which, as in effect prior to September 23, 
2002, provided a 10 percent rating for mild intervertebral 
disc syndrome symptoms.  A 20 percent rating was warranted 
for moderate symptoms with recurring attacks. A 40 percent 
evaluation required severe symptoms with recurring attacks 
and intermittent relief.  Intervertebral disc syndrome 
manifested by pronounced symptoms, persistent and compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warranted a 60 percent 
evaluation under DC 5293.  This was the maximum schedular 
evaluation available for lumbar disability. 

Other diagnostic codes used to evaluate back disability 
included DC 5295, which, as in effect prior to September 26, 
2003, provided a noncompensable rating for lumbosacral strain 
with only slight subjective symptoms.  A 10 percent rating 
required characteristic pain on motion.  A 20 percent rating 
required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, and a 40 percent rating required severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, DC 5295.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbar strain under Diagnostic Code 
5237, degenerative arthritis of the spine under Diagnostic 
Code 5242, or intervertebral disc syndrome under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003) (effective Sept. 26, 2003).  38 C.F.R. § 4.71a, 
"General Rating Formula for Disease and Injuries of the 
Spine" (General Rating Formula).  

2.  Increased initial evaluation in excess of 10 percent, L5-
S1 spondylosis 

(a) Prior to December 4, 2001

The Veteran service treatment records do not clearly reflect 
the Veteran's lumbar range of motion at the time of service 
discharge in July 1998.

In July 1999, just before one year elapsed following the 
Veteran's service discharge on July 31, 1998, the Veteran 
sought service connection for spine disorders.  On VA 
examination conducted in March 2000, the Veteran had lumbar 
flexion to 80 degrees, extension to 10 degrees, and right and 
left bending to 15 degrees, and rotation to 45 degrees.  The 
examiner did not state where the Veteran's pain began with 
each motion as there was no pain with motion.  

In a July 2000 rating decision, the RO assigned an initial 10 
percent evaluation with the original grant of service 
connection, finding that limitation of lumbar motion to 80 
degrees of flexion was a slight limitation of motion 
warranting a 10 percent evaluation.  The Board agrees that 
this evaluation is appropriate, and that no higher evaluation 
is warranted for this period of the Veteran's initial 
evaluation.  In particular, the Board notes that the Veteran 
reported that he did not have pain on lumbar motion, and 
there was no evidence of increased functional limitation 
during flare-ups.  Thus, there is no evidence of pain or 
functional loss which warrants an evaluation in excess of 10 
percent during this period.  No other criterion is 
applicable, as the Veteran did not manifest any neurologic 
abnormality, there was no vertebral fracture, no listing of 
the spine, or any other manifestations of disability which 
could be evaluated under an alternative Diagnostic Code.

The evidence does not establish an exceptional or unusual 
disability picture related to lumbar spine disability with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards during this 
period.  In particular, the Veteran was treated far more 
frequently for service-connected disabilities other than his 
lumbar disability.  He was not hospitalized for treatment of 
his lumbar disability during this period.  The lumbar 
disabilities precluded some activities, particularly 
strenuous, manual labor, but the Veteran was taking steps to 
complete his GED and reported that he spent most of his time 
in the gym or helping members of the household.  This does 
not present an unusual disability picture not encompassed 
within the regular schedular standards, and does not required 
referral for extraschedular consideration.

(b) From December 4, 2001

In December 2001, VA examination discloses that the Veteran 
had lumbar flexion to 40 degrees, extension to 20 degrees, 
and right and left bending and lateral rotation to 20 
degrees.  Pain began at the extremes of range of motion, 
including at 40 degrees of flexion.  

In January 2002, there was muscle spasm in the lumbar area. 

In January 2003, the Veteran was using a lumbar brace.  He 
had a "stiff" gait.  Flexion was to 80 degrees, extension 
to 20 degrees, and right and left bending and lateral 
rotation to 25 degrees.  Pain began at the extreme of range 
of motion, including at 80 degrees of flexion.  He complained 
of low back pain radiating to the left leg and decreased 
strength in the left foot.  

No additional examination of the range of motion of the 
Veteran's lumbar spine was conducted prior to September 26, 
2003.

The Board does not disagree with the RO's determination that 
a 20 percent evaluation should be awarded for the Veteran's 
service-connected lumbar disability from December 2001, since 
the Veteran manifested limitation of flexion to 40 degrees at 
the time of December 2001 VA examination.  However, no 
evaluation in excess of 20 percent is warranted, as the 
Veteran manifested 80 degrees of flexion, or only slight 
limitation of motion, at the time of examination in January 
2003.  

The report of the January 2003 evaluation discloses that the 
Veteran did not meet the criteria for a 20 percent evaluation 
throughout the entire period from December 2001 to September 
26, 2003, since the Veteran again had lumbar forward flexion 
to 80 degrees.  However, the evidence also discloses that the 
Veteran has manifested lumbar spasm, at least periodically, 
if not chronically, throughout this period of the initial 
evaluation.  Resolving doubt as to whether limitation to 10 
percent or limitation to 20 percent preponderated during this 
portion of the initial evaluation period, the Board does not 
disagree with the 20 percent evaluation assigned by the RO.  

However, there is no evidence that the Veteran's lumbar 
motion was so severely limited as to warrant a 40 percent 
evaluation, the next higher evaluation for lumbar limitation 
of motion, at any time during the period from December 2001 
prior to September 26, 2003.  The Veteran manifested 
spondylosis but not spondylolisthesis.  In particular, a 
separate grant of service connection has been awarded for the 
Veteran's complaints of radicular pain in the left leg, so 
those complaints cannot serve as a factual basis to warrant 
an increased evaluation for lumbar disability under DC 5293 
for intervertebral disc disease.  

Intervertebral disc syndrome was evaluated as 10 percent 
disabling when mild; 20 percent disabling when moderate, with 
recurring attacks; 40 percent disabling when severe, with 
recurring attacks and little intermittent relief; and 60 
percent disabling when pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief, when the Veteran 
submitted his claim in 1999.  38 C.F.R. Part 4, § 4.71a, DC 
5293 (1999).  The evidence during this period reflect that 
the Veteran was able to complete his own activities of daily 
living, did not require an assistive device when walking  or 
moving the lumbar area, although he did use a back brace.  
The Veteran has not described periods of severe attacks of 
neurologic symptoms, nor does the evidence so reflect.  

The evidence does not establish or suggest that the Veteran 
met the criteria for a 40 percent evaluation under DC 5295 as 
in effect prior to September 26, 2003.  In particular, there 
is no evidence of listing of the spine, abnormal mobility on 
forward flexion, or the like, although the Veteran did 
manifest lumbar spasm at times.  

Although the Veteran's limitation of lumbar flexion was to 40 
degrees at the time of December 2001 VA examination, the 
Board continues to find that such limitation is moderate, and 
does not meet the criteria for severe limitation of motion so 
as to warrant a 40 percent evaluation under DC 5292.  As 
noted above, neurologic abnormality may not be considered 
within evaluation of limitation of motion, as such 
manifestations are separately evaluated.  

The preponderance of the evidence is against an evaluation 
for limitation of motion, or under any other possible 
relevant Diagnostic Code, in excess of the staged initial 
evaluations assigned in this case.  As the preponderance of 
the evidence is against the claim for a higher initial 
evaluation for lumbar disability during any stage of the 
initial evaluation prior tot September 26, 2003, the appeal 
must be denied.  

The evidence does not establish an exceptional or unusual 
disability picture related to lumbar spine disability with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards during this 
period.  In particular, the Veteran was treated far more 
frequently for service-connected disabilities other than his 
lumbar disability.  He was not hospitalized for treatment of 
his lumbar disability during this period.  The lumbar 
disabilities precluded some activities, particularly 
strenuous, manual labor, but the Veteran was attending school 
(college).  He reported stress associated with his classes.  
The Veteran's lumbar disability did not present an unusual 
disability picture not encompassed within the regular 
schedular standards during this period, and does not required 
referral for extraschedular consideration.

3.  Increased initial evaluation in excess of 10 percent, 
cervical spine disability

(i) Evaluation prior to June 11, 2001

In July 1999, just before one year elapsed following the 
Veteran's service discharge on July 31, 1998, the Veteran 
sought service connection for spine disorders.  On VA 
examination conducted in March 2000, the Veteran had neck 
flexion to 45 degrees, extension to 45 degrees, and right and 
left bending to 15 degrees, and rotation to 75 degrees.  The 
examiner did not state where the Veteran's pain began with 
each motion.  There was no pain with motion.  Neurologic 
examination conducted in April 2000 disclosed no focal motor 
deficit.

In a July 2000 rating decision, the RO assigned an initial 10 
percent evaluation with the original grant of service 
connection, finding that neck flexion to 45 degrees was 
consistent with slight loss of motion of the cervical spine.  
The Board agrees that this evaluation for this period of time 
is appropriate, as the clinical evidence establishes that 
there was no vertebral body fracture, no increased pain with 
motion, no pain on motion, no neurologic abnormality, or 
other finding which would warrant an evaluation in excess of 
10 percent under any other Diagnostic Code.  Certainly, no 
evaluation in excess of 10 percent is warranted, where the 
Veteran had forward extension of the cervical spine to 45 
degrees, which is the normal forward flexion expected at the 
cervical spine.  Radiologic examination confirmed 
degenerative disc disease, cervical spine.  

September 2000, January 2001, and other clinical records 
prior to June 11, 2001, fail to disclose any symptomatology 
in excess of that noted at the March 2000 VA examination.  

The evidence does not establish an exceptional or unusual 
disability picture related to cervical spine disability with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards during this 
period.  

(ii) Evaluation from June 11, 2001

On VA outpatient treatment dated in June 11, 2001, the 
Veteran reported increased symptoms of neck pain and 
increased severity of limitation of motion.  The Veteran was 
scheduled for magnetic resonance imaging (MRI) examination to 
the conducted on June 21, 2001.  Radiologic examination 
conducted on that date reconfirmed degenerative disc disease, 
cervical spine, and discloses spondyloarthritic changes and a 
disc protrusion at C5-C6 causing mild compression of the 
cord.  

In July 2001, the Veteran complained of worsening cervical 
pain, with no relief.  After radiologic evaluation, the 
Veteran was offered surgical treatment.  

In January 2002, the Veteran continued to complain of chronic 
cervicalgia.  

In January 2003, the Veteran had neck flexion to 15 degrees, 
extension to 15 degrees, and right and left bending to 10 
degrees, and rotation to 45 degrees.  The Veteran reported 
that there was neck pain in all planes of motion, but the 
examiner did not state where the Veteran's pain began with 
each motion.  There was no pain with motion.  Neurologic 
examination conducted in April 2000 disclosed no focal motor 
deficit.  He complained of tingling in the upper extremities.  
However, the evidence prior to September 26, 2003 does not 
disclose that neurologic abnormality was confirmed in either 
upper extremity or that any neurologic disorder of either 
upper extremity was diagnosed.  

The evidence of limitation of motion of the cervical spine to 
15 degrees of flexion warrants a 30 percent evaluation, for 
severe limitation of motion of the cervical spine.  There is 
no evidence, from June 11, 2001 through September 25, 2003, 
that the Veteran had the ability to flex his cervical spine 
beyond 15 degrees without pain.  The radiologic evidence 
provides objective findings that the lordosis of the cervical 
spine was straightened due to pain and that there were other 
objective findings, such as disc protrusion, which could 
cause pain.  

The Veteran is not entitled to an evaluation in excess of 30 
percent for cervical disability.  In particular, a 30 percent 
evaluation is the maximum schedular evaluation available 
under the schedular criteria for limitation of motion of the 
cervical spine.  There is no objective evidence confirming a 
diagnosis of cervical IVDS, so application of DC 5293, as in 
effect prior to September 23, 2002, or as in effect from 
September 23, 2002 through September 26, 2003, is applicable 
to warrant an evaluation in excess of 30 percent for cervical 
spine disability.

In sum, the credible evidence is in equipoise to warrant an 
increased evaluation to 30 percent, but the preponderance of 
the credible or objective evidence is against an evaluation 
in excess of 30 percent.  Reasonable doubt has been resolved 
in the Veteran's favor to increase the rating to 30 percent, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's 
claims that would give rise to a reasonable doubt in favor of 
an increased evaluation to 40 percent.  The benefit-of-the- 
doubt rule is not applicable to warrant a more favorable 
evaluation.

Notwithstanding the above discussion, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  

The evidence does not establish an exceptional or unusual 
disability picture related to cervical spine disability with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards during this 
period.  July 2003 outpatient treatment notes reflect that 
the Veteran reported that he had continued to be physically 
active, despite neck pain, and there is no evidence that neck 
pain precluded any activity required for his activities of 
daily living or his attendance in his educational program.  
Referral for further consideration of an extraschedular 
evaluation is not required.  

ORDER

The appeal for service connection for radiculopathy, left 
lower extremity, currently manifested by left ankle pain and 
numbness, is granted.  

The appeal for an increased initial evaluation in excess of 
10 percent for L5-S1 spondylosis with spondylolisthesis and 
sacroilitis prior to December 4, 2001, is denied.

The appeal for an increased initial evaluation in excess of 
20 percent for L5-S1 spondylosis with spondylolisthesis and 
sacroilitis from December 4, 2001 through September 25, 2003, 
is denied.

The appeal for an increased initial evaluation in excess of 
10 percent for degenerative disc disease of the cervical 
spine prior to June 11, 2001, is denied.

The initial evaluation for degenerative disc disease of the 
cervical spine is increased from 20 percent to 30 percent 
June 11, 2001 through September 25, 2003, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  


REMAND

In its 2007 decision, the Board directed that the Veteran be 
afforded VA examination to determine whether the Veteran had 
tinnitus.  The audiology examination worksheet includes a 
question about whether the Veteran has a current complaint of 
tinnitus.  The examiner who conducted VA audiology 
examination in February 2009 stated that the Veteran did not 
have a current complaint of tinnitus.  However, on the second 
page of the worksheet, the examiner stated that no medical 
opinion could be rendered regarding the etiology of tinnitus 
"since the Veteran did not mention tinnitus symptoms during 
the interview."  It is not clear, based on this examination 
report, whether the Veteran currently reports tinnitus.  An 
addendum to the August 2004 audiological examination should 
be obtained.  

In its February 2007 Remand, the Board directed that the 
Veteran be notified that the criteria governing the 
evaluation of spine disabilities had been revised during the 
pendency of the appeal.  Previously, the Veteran had been 
notified only of the criteria in effect when he submitted his 
claim and of the revision of the criteria of DC 5293, as 
effective in September 2002.  

Notice of the revisions of DCs 5285-5292 and 5294-5295, as 
recodified at DC 5237-5242 was not accomplished prior to the 
issuance of the September 2009 SSOC, and the claim was not 
thereafter readjudicated.  The claim was thereafter returned 
to the Board in October 2009.  The Board cannot determine 
that no prejudice resulted to the Veteran from lack of 
readjudication of the claim following the directed notice 
prior to final readjudication of the claims.  Therefore, in 
order to comply with VA's duties to assist the Veteran, 
Remand is required.

In any event, the Veteran has not been afforded VA 
examination of the cervical spine or lumbar spine since 
August 2006, nearly six years ago.  Although there are 
voluminous records associated with the claims files, the most 
recent VA clinical records were printed out in 2005.  The 
Board cannot complete appellate review of the initial 
severity of the Veteran's service-connected cervical and 
lumbar disabilities until there is evidence of record which 
reflects the severity at all stages of the appeal, including 
the current severity.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify each non-VA 
health care provider who has treated him for 
tinnitus since 1999 or for neck or lumbar 
spine disability since September 26, 2003.  
Request records from each provider or facility 
identified by the Veteran.  

2.  Advise the Veteran of the changes in the 
criteria governing evaluation of spine 
disabilities from September 26, 2003.  Advise 
the Veteran that, from that date, he is 
entitled to evaluation under either the prior 
regulations or under the regulations as 
revised, whichever is more favorable to his 
claim, although the revised regulations, if 
more favorable, cannot be applied prior to the 
effective date of the revision.  

3.  Obtain the Veteran's entire record of VA 
clinical treatment since September 26, 2003, 
to the extent that the complete records are 
not yet associated with the claims files.  

4.  AFTER conducting the development directed 
in paragraphs #1 through #3, afford the 
Veteran VA examination of the cervical and 
lumbar spines.  The examiner should:  (a) 
Conduct range of motion studies in the 
cervical and thoracolumbar spines, including 
after repetitive movement, and describe 
limitations due to pain, weakness, 
fatigability, or incoordination; (b) State 
whether the Veteran has ankylosis in the 
cervical or thoracolumbar spines; (c) Assess 
whether the Veteran has had any incapacitating 
episodes due to flare- ups in the 
thoracolumbar or cervical spines in the past 
12 months, and if so, the duration of such 
episodes; (d) Separately assess any 
neurological impairment as a result of the 
thoracolumbar or cervical spine disabilities, 
and state whether any impairment is analogous 
to mild, moderate, or severe incomplete 
paralysis; (e) Describe physical and 
industrial impairment due to cervical spine 
disability and due to lumbar spine disability.  
Describe particular employment tasks or types 
of tasks which would be impaired.  

5.  Obtain an addendum to the August 2004 
audiological examination. The examiner 
must fully comply with the January 2004 
remand order regarding the Veteran's claim 
for service connection for tinnitus.  The 
2004 Remand requested that he examiner is 
comment on the existence of tinnitus.  Is 
it more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's currently diagnosed hearing loss 
disability or tinnitus had its onset 
during service or is in any other way 
causally related to service?  The clinical 
basis for the opinion should be set forth 
in detail.  

6.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims for 
increased initial evaluations and for service 
connection for tinnitus should be 
readjudicated based on the entirety of the 
evidence.  If any claim remains denied, the 
Veteran should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


